
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 4305
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 12, 2012
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To authorize the Attorney General to
		  provide a grant to assist Federal, State, tribal, and local law enforcement
		  agencies in the rapid recovery of missing individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Child and Elderly Missing Alert
			 Program.
		2.Program to assist
			 Federal, State, tribal, and local law enforcement agencies in the rapid
			 recovery of missing children, the elderly, and disabled
			 individualsSection 1701 of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968
			 (42 U.S.C.
			 3796dd) is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph (16),
			 by striking and after the semicolon;
				(B)in paragraph (17),
			 by striking the period and inserting ; and; and
				(C)by adding at the
			 end the following new paragraph:
					
						(18)to permit eligible nonprofit organizations
				to assist Federal, State, tribal, and local law enforcement agencies in the
				rapid recovery of missing children, elderly individuals, and disabled
				individuals through the use of a rapid telephone and cellular alert call
				system, in accordance with subsection
				(l).
						;
				and
				(2)by adding at the
			 end the following new subsection:
				
					(l)Child and
				Elderly Missing Alerts
						(1)In
				generalThe Attorney General
				is authorized to award grants to eligible nonprofit organizations to assist
				Federal, State, tribal, and local law enforcement agencies in the rapid
				recovery of missing children, elderly individuals, and disabled individuals
				through the use of a rapid telephone and cellular alert call system.
						(2)Specified use of
				fundsThe grants awarded
				under this subsection shall be used to—
							(A)provide services to Federal, State, tribal,
				and local law enforcement agencies, in response to a request from such
				agencies, to promote the rapid recovery of a missing child, an elderly
				individual, or a disabled individual by utilizing rapid telephone and cellular
				alert calls;
							(B)maintain and
				expand technologies and techniques to ensure the highest level of performance
				of such services;
							(C)provide both centralized and on-site
				training and distribute information to Federal, State, tribal, and local law
				enforcement agency officials about missing children, elderly individuals, and
				disabled individuals and use of a rapid telephone and cellular alert call
				system;
							(D)provide services
				to Federal, State, tribal, and local Child Abduction Response Teams;
							(E)assist Federal,
				State, tribal, and local law enforcement agencies to combat human trafficking
				through the use of rapid telephone and cellular alert calls;
							(F)share appropriate
				information on cases with the National Center for Missing and Exploited
				Children, the AMBER Alert, Silver Alert, and Blue Alert programs, and
				appropriate Federal, State, tribal, and local law enforcement agencies;
				and
							(G)assist appropriate
				organizations, including Federal, State, tribal, and local law enforcement
				agencies, with education and prevention programs related to missing children,
				elderly individuals, and disabled individuals.
							(3)EligibilityTo be an eligible nonprofit organization
				for purposes of a grant under this subsection, a nonprofit organization shall
				have experience providing rapid telephone and cellular alert calls on behalf of
				Federal, State, and local law enforcement agencies to find missing children and
				elderly adults.
						(4)Grant period and
				renewalThe Attorney General shall determine an appropriate grant
				period for grants awarded under this subsection. Such grants may be renewed at
				the discretion of the Attorney General.
						(5)EvaluationThe Attorney General shall require each
				grantee under this subsection to annually submit the results of the monitoring
				and evaluations required under subsections (a) and (b) of section 1705, and
				shall publish an annual report regarding such results and the effectiveness of
				the activities carried out under each such grant.
						(6)Inapplicable
				provisionsThe following provisions of this part shall not apply
				to grants awarded under this subsection:
							(A)Subsection (j) of
				this section (relating to grants to Indian tribes).
							(B)Section 1703
				(relating to renewal of grants).
							(7)DefinitionsIn
				this subsection:
							(A)ChildThe
				term child means an individual under 21 years of age.
							(B)Disabled
				individualThe term disabled individual
				means—
								(i)an
				individual with 1 or more disabilities (as defined in section 3 of the
				Americans with Disabilities Act of 1990 (42 U.S.C. 12102)); or
								(ii)an individual who has been diagnosed by a
				physician or other qualified medical professional with Alzheimer’s disease or a
				related dementia.
								(C)Elderly
				individualThe term elderly individual means an
				individual who is 60 years of age or older.
							(D)MissingThe term missing, with respect
				to a child, an elderly individual, or a disabled individual, means such a child
				or individual who has been reported to law enforcement as missing and whose
				whereabouts are unknown to Federal, State, tribal, and local law enforcement
				agencies.
							(E)Rapid telephone
				and cellular alert call systemThe term rapid telephone and cellular
				alert call system means an automated system with the ability to place at
				least 1,000 telephone and cellular calls in 60 seconds to a specific geographic
				area determined by law enforcement—
								(i)based on the last
				known whereabouts of a missing individual; or
								(ii)based on other
				evidence and determined by such law enforcement agency to be necessary to the
				search for the missing
				individual.
								.
			
	
		
			Passed the House of
			 Representatives September 11, 2012.
			Karen L. Haas,
			Clerk
		
	
